United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.B., Appellant
and
DEPARTMENT OF THE NAVY, MILITARY
SEALIFT COMMAND, Virginia Beach, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-934
Issued: January 11, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 25, 2009 appellant, through his representative, filed a timely appeal from the
January 23, 2009 merit decision of the Office of Workers’ Compensation Programs, which
affirmed his wage-earning capacity determination. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether the Office properly reduced appellant’s wage-loss compensation to
reflect his capacity to earn wages in the selected position of security guard (unarmed).
FACTUAL HISTORY
On November 16, 2002 appellant, then a 41-year-old civil service mariner (boatswain)
aboard the USNS Concord, sustained a traumatic injury in the performance of duty when a
forklift crushed his right arm against a metal stanchion. The Office accepted his claim for a
crush injury to the right arm. It paid compensation for temporary total disability on the periodic

rolls. The record indicates the Office also accepted right carpal tunnel syndrome and injury to
the right median nerve. Appellant received a schedule award for a 27 percent permanent
impairment of his right upper extremity.
On September 28, 2006 Dr. Joseph M. Mann, III, the attending hand surgeon, released
appellant to modified work with no prolonged or repetitive use of the right hand. On
November 9, 2006 he reported that appellant was permanent and stationary and could not return
to his job as a boatswain. Dr. Mann noted that appellant’s disability precluded forceful strength
activities and repetitive manipulation. He found that appellant lost approximately half of his
preinjury capacity for lifting, pushing, pulling, grasping, pinching, holding, torquing, performing
other activities of comparable physical effort and activities requiring finger dexterity. Dr. Mann
observed no specific impairment in appellant’s ability to perform activities of daily living. On
July 16, 2007 he repeated that appellant was permanent and stationary with no change on
examination of the right upper extremity.
Based upon the medically determinable residuals of appellant’s work injury and taking
into consideration all significant preexisting impairments and pertinent nonmedical factors, an
Office vocational rehabilitation counselor found that he was able to perform the selected position
of security guard (unarmed). She performed a labor market survey and determined that the job
was being performed in sufficient numbers so as to make it reasonably available to appellant
within his commuting area. Through contact with employers and the California Employment
Development Department, the rehabilitation counselor confirmed the average weekly wage for
the selected position.
On August 22, 2007 Dr. Mann reviewed the job description for the position of security
guard (unarmed) and advised that the position was physically appropriate for appellant.
On May 20, 2008 the Office notified appellant that it proposed to reduce his
compensation for wage loss, as he was no longer totally disabled but rather was partially disabled
and had the capacity to earn wages as a security guard (unarmed).
In an undated statement received by the Office on June 6, 2008, appellant expressed his
disagreement:
“I’m 52 years old and have a right arm that will not hold up to an eight hour shift.
Guard duty requires 1. baton usage, 2. physical apprehension, 3. driving a patrol
car as required. The entire above listed are not within my limitations, what if I
have to defend myself? What if I had to drive more than 30 minutes per shift?
My doctor is aware of my limitations. I have an appointment with Doctor Mann
June 9th. Guard companies I have tried to get hired by ‘because of my
limitations,’ and their liability if I should get reinjured has prevented me from this
line of work. I’m an instructor, and the government needs instructors. My
agency the Military Sea Lift Command did not even try to help in getting me a
job, they just left it up to OWCP to handle my situation, I’m a Vietnam veteran
and deserve either full OPM retirement, or special training due to this injury.”

2

On June 9, 2008 Dr. Mann noted pain and numbness in the right forearm, wrist and hand
of unclear etiology. He recommended repeat electrodiagnostic studies and stated that he might
have to pursue specific treatment, including surgical treatment, if there was a change from a year
ago. Dr. Mann completed a work status form showing that appellant could perform modified
duty with no lifting on the right and no grasping or gripping with the right hand repetitively or
forcefully.
In a decision dated June 27, 2008, the Office reduced appellant’s compensation for wage
loss to reflect his capacity to earn wages in the selected position of security guard (unarmed).
On July 23, 2008 Dr. Mann reported that electrodiagnostic studies showed a slight
improvement since June 2007. “There certainly was no deterioration.” He repeated his previous
work status restrictions.
In a decision dated January 23, 2009, an Office hearing representative affirmed the
reduction of appellant’s compensation for wage loss. He found that, despite several recent
medical and work status reports, Dr. Mann did not find that appellant was incapable of
performing the selected position. Dr. Mann noted no medical evidence reflecting an inability to
operate a motor vehicle or any restriction regarding such, nor any incapacity for physically
apprehending unauthorized persons.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of his duty.1
“Disability” means the incapacity, because of an employment injury, to earn the wages the
employee was receiving at the time of injury. It may be partial or total.2 Wage-earning capacity
means the employee’s ability to earn wages in his injured condition.3
Section 8115(a) of the Act provides that in determining compensation for partial
disability, the wage-earning capacity of an employee is determined by his actual earnings, if his
actual earnings fairly and reasonably represent his wage-earning capacity. If the actual earnings
of the employee do not fairly and reasonably represent his wage-earning capacity or if the
employee has no actual earnings, his wage-earning capacity, as appears reasonable under the
circumstances, is determined with due regard to the nature of his injury, the degree of physical
impairment, his usual employment, his age, his qualifications for other employment, the

1

5 U.S.C. § 8102(a).

2

20 C.F.R. § 10.5(f).

3

Robert H. Merritt, 11 ECAB 64 (1959) (claim of partially disabled seaman-trainee that he should be awarded
pay for 100 percent disability for as long as he was unable to find suitable employment was properly rejected, since
the absence of earnings, where there is a capacity to earn, affords no basis for the payment of compensation for total
disability).

3

availability of suitable employment, and other factors or circumstances which may affect his
wage-earning capacity in his disabled condition.4
When the Office makes a medical determination of partial disability and of the specific
work restrictions, it may refer the employee’s case to an Office wage-earning capacity specialist
for selection of a position, listed in the Department of Labor’s Dictionary of Occupational Titles
or otherwise available in the open labor market, that fits the employee’s capabilities in light of
his physical limitations, education, age and prior experience. Once this selection is made, a
determination of wage rate and availability in the open labor market should be made through
contact with the state employment service or other applicable service. Finally, application of the
principles set forth in Albert C. Shadrick will result in the percentage of the employee’s loss of
wage-earning capacity.5
Once the Office accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.6
ANALYSIS
The evidence establishes that appellant has the capacity to earn wages. Dr. Mann, the
hand surgeon, reported in 2006 that appellant was no longer totally disabled for work. He
released appellant to modified work and specified his work restrictions. An Office vocational
rehabilitation counselor, who is a wage-earning capacity specialist, found that appellant was
capable of earning wages as a security guard (unarmed). She conducted a labor market survey to
determine the wage and availability of the selected position. Dr. Mann reviewed the job
description and confirmed that the position was physically appropriate for appellant.
There is no medical evidence to the contrary. Appellant argued that his right arm would
not hold up to an eight-hour shift and that certain duties, such as using a baton, physical
apprehension and driving a patrol car, were not within his limitations. However, he submitted
nothing from Dr. Mann to support his assertions. Dr. Mann understood appellant’s limitations,
as appellant noted. Moreover, Dr. Mann reviewed the physical demands of the selected position
and advised the Office that the duties were physically appropriate for appellant. Appellant may
disagree with that assessment, but, as to his medical restrictions, it is Dr. Mann’s opinion that
carries weight.
Appellant also pointed to his lack of success in obtaining placement with a new employer
in the field. However, failure to obtain employment does not require the inference of impairment
of wage-earning capacity.7 The question is not whether appellant was able to land a job. The
question is whether he has some capacity to earn wages and the evidence from both the

4

5 U.S.C. § 8115(a).

5

Hattie Drummond, 39 ECAB 904 (1988); see Albert C. Shadrick, 5 ECAB 376 (1953); 20 C.F.R. § 10.403.

6

Harold S. McGough, 36 ECAB 332 (1984).

7

Ruth Lahr, 2 ECAB 86 (1948).

4

vocational rehabilitation counselor and appellant’s own physician establishes that he has the
capacity to earn wages as a security guard (unarmed).
The Board finds that the Office met its burden of proof to reduce appellant’s
compensation for total disability. The Office gave due regard to relevant factors and followed
standard procedures in determining appellant’s wage-earning capacity as appears reasonable
under the circumstances. The Board will therefore affirm the Office’s January 23, 2009
decision.
CONCLUSION
The Board finds that the Office properly reduced appellant’s wage-loss compensation to
reflect his capacity to earn wages in the selected position of security guard (unarmed).
ORDER
IT IS HEREBY ORDERED THAT the January 23, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 11, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

